It is the settled doctrine in this state that courts of equity have original jurisdiction to order a sale of the property of infants, not only for their maintenance and education, but also for conserving the best interests of their estates. Goodman v. Winter, 64 Ala. 410, 434, 38 Am. Rep. 13; Rivers v. Durr, 46 Ala. 418; Ex parte Jewett, 16 Ala. 409. The same jurisdiction is exercised with respect to estates in trust, and sales may be ordered in either case for the purpose of reinvesting the proceeds to the greater advantage of the infants or cestuis que trust. Bibb v. Bibb, 204 Ala. 541,86 So. 376.
Under these decisions, the bill here exhibited contains equity, and invokes the power of the court by appropriate and sufficient allegations.
The demurrer to the bill was properly overruled, and the decree of the circuit court in equity will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and MILLER, JJ., concur.